            EXHIBIT A




Case 1:20-cv-00905-WO-LPA Document 1-1 Filed 10/02/20 Page 1 of 4
 STATE OF NORTH CAROLINA                                 IN THE GENERAL COURT OF JUSTICE
                                                              SUPERIOR COURT DIVISION
 COUNTY OF CABARRUS                                                  20-CVS-2565

 BRIAN LILLIE and wife TRACY LILLIE,
 ENTERPRISE HOLDINGS GROUP LLC
 d/b/a COLUBRIS VENTURES, ECREATIVE                  /
 GROUP, INC., and THREE WIDE MEDIA,                  (\r'
 LLC,                                                U
                           Plaintiffs,
                                                               AFFIDAVIT OF SERVICE
 vs.

 ALAN JOHN HANKE and LUIS ALBERTO
 GUERRA

                           Defendants.



       E. Garrison White, being duly sworn, deposes and says:
        1.     That he is the attorney for Brian Lillie and Tracy Lillie, Enterprise Holdings Group
LLC, eCreative Group, Inc., and Three Wide Media, LLC, in the above-entitled action.
       2.      That a Civil Summons and Complaint in this action was deposited in the United
States Post Office for mailing to Luis Alberto Guerra by certified mail, return receipt requested.
       3.      That it was in fact received by Luis Alberto Guerra on or about September 4, 2020,
as evidenced by the registry receipt and U.S. Postal Service internet tracking report attached hereto.

                                                ~~=c:,--
                                               E. Garrison White
                                               Attorney for Plaintiffs
                                               71 McCachern Boulevard, SE
                                               Post Office Box 368
                                               Concord, North Carolina 28026-0368
                                               Telephone: (704) 786-5161

Sworn to and subscribed before me
This _ll_ day of September, 2020.

  ~X\L~~
Rachel Ortez, Notary Public
My cormnission expires: \ \-L\-:;;;).()'.:;l.3




  Case 1:20-cv-00905-WO-LPA Document 1-1 Filed 10/02/20 Page 2 of 4
, USPS.com® - USPS Tracking® Results                                                             https://tools. usps.com/go/TrackConfinnAction?qtc_!Labels 1=70 I ..



                                                                                                                                                                         FAQs)
          USPS Tracking®

                                                                     Track Another Package                 +
                  Track Packages                     Get the free Informed Delivery® · eature to receive
                                                                                                                 Learn More
                                                     automated notifications on you, packages                                          {https:1/rag.usps.comfxsell?app=UspsToo/s&
                  Anytime, Anywhere
                                                                               raf=ho nepageBanner&appURL=https¾3A%2F¾2Finform11ddellvary.usps.comlb<lx/pages/lntm/start.action)




                                                                                                                                                                     Remove X
                   Tracking Number: 70183090000118018722

                   Your item was delivered to an individual at the address at 6:40 pm on September 4, 2020 In HOLLYWOOD, FL
                   33019.




                    &Delivered
                   September 4, 2020 at 6:40 pm
                   Delivered, Left with Individual
                   HOLLYWOOD, FL33019

                   Get Updates V



                                                                                                                                                           V
                      Text & Email Updates


                      Tracking History


                      September 4, 2020, 6:40 pm
                      Delivered, Left with Individual
                      HOLLYWOOD, FL 33019
                      Your item was delivered to an individual at the address at 6:40 pm on September 4, 2020 in HOLLYWOOD, FL 33019.




                                                                                                                                                           V
                      Product Information


                                                                                See less A




                                                      Can't find what you're looking for?
                                             Go to our FAQs section to find answers to your tracking questions.



                                                                                    FAQs




1 of I                                                                                                                                                               9/11/2020, 1:55 PM
                   Case 1:20-cv-00905-WO-LPA Document 1-1 Filed 10/02/20 Page 3 of 4
          •    •     •     •                           •                    COMPLETE THIS SECTION ON DELIVERY

  ■   Complete items 1, 2, ~n.d 3.                                          A. Slg~re
  ■ Print your name a_r;i'c(~d_dress on the reverse                         x Cov,\)                                           □ Agent
    so that we can r.ef<:,1r,:1 the card to you.
  ■ Attach this card to the back of the mailpiece,
    or 011 the front if.space permits.
                                                                            B. Received by (Printed Name)               l      □ Addressee
                                                                                                                         C. Date of Delivery !

  1. · Article Addressed to:                                                D. Is delivery address different from item 1? D Yes
 LLli ~ A\ Wto ~~WO                                                          .,,;If YES, enter delivery address below:    □ No


 ~o\ S. Dtroh D',, fW\", \\b
 ~\'11.©Jct I f'L                            9~\C~

      II IIIIIII IIII IIIIII Ill I II II II II III II I II III Ill
         9590 9402 3266 7196 0273 88
                                                                         ~][[;l;~            Resbioted Dell,e~
                                                                         cl-i,;rtlfied Moll Re,lrioted o,r;v,~
                                                                                                                  ~g=iil;~~G:,ted:
                                                                                                                     ,tum R"'elplfor ,
---;;----;;=-;c-;==c:--;===--------,-----,-,-,,--------l □ Collect on Delivery                                      ,   erchandJse           ;
 2~ Article Nu_mb8r (Transfer from service label)_                       □ Collect onDelivery Restricted Delivery □ Signature Confirmation™ ·1
            -                                         I                  □ Insured Mail                           □ Signature Conflrmafion    •
 7 □ 18 3 □ 9 □                □ □ □ 1 18 □ 1 8 7 2 2 ,
                                              ,                      1
                                                                         □ IMUred Moll R,slrioted Dellve,y
                                                                           (over $5001
                                                                                                                    R,sbloted Delive,y
 PS Form 3811, July 2015 PSN 7530-02-000-9053 _                                                                  .Domestic Return Receipt




Case 1:20-cv-00905-WO-LPA Document 1-1 Filed 10/02/20 Page 4 of 4
